221 B.R. 237 (1998)
In re David A. RUSS, Debtor.
Kevin J. LAMSON, Appellant,
v.
David A. RUSS, Appellee.
BAP No. 98-6026MN.
United States Bankruptcy Appellate Panel of the Eighth Circuit.
Submitted June 9, 1998.
Decided July 7, 1998.
Faye Knowles, David Marshall, Fredrikson & Byron, Minneapolis, MN, for Debtor.
Kevin J. Lamson, Minneapolis, MN, pro se.
Before KOGER, Chief Judge, SCHERMER and SCOTT, Bankruptcy Appellate Panel Judges.
PER CURIAM.
Kevin J. Lamson timely appeals from a bankruptcy court[1] order that denied his motion seeking sanctions against the debtor, David A. Russ, and the debtor's attorneys, Faye Knowles and David Marshall, under Fed. R. Bankr.P. 9011 and requesting an order directing the debtor and his attorneys to show cause why they should not be held in contempt of court, and that ordered Lamson to pay the reasonable expenses and attorney's fees incurred by the debtor and his attorneys in opposing his motion. We affirm based on the thorough and well-reasoned opinion of the bankruptcy court. The bankruptcy *238 court's order is based on findings of fact that are not clearly erroneous and no error of law appears. See 8th Cir. R. 47B; 8th Cir. BAP Local R. 8001A(b)(4).
Affirmed.
NOTES
[1]  The Honorable Nancy C. Dreher, United States Bankruptcy Judge for the District of Minnesota.